Citation Nr: 1645743	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1986. 

The matter before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans' Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to his active duty. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss, a chronic disease, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The absence of in service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Hensley case also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran served in the Air Force. His Military Occupancy Specialty (MOS) listed on his DD 214, was Security Specialist. He served in this capacity for three years and seven months. The Veteran received the Air Force Unit Award, the Air Force Good Conduct Medal, the Air Force Overseas Tour Ribbon and the Air Force Training Ribbon. He was honorably discharged.

The Veteran contends that his bilateral hearing loss is the result of active duty service. In his August 2009 claim, he stated that his hearing loss began in 1983 following prolonged exposure to jet engine noise as a Security Police Specialist on runway security duty. On his June 2012 VA Form 9, the Veteran stated that his job required him to forego ear protection in order to monitor police radio frequencies. The Veteran asserts that he has had hearing loss since leaving service. The Veteran asserts that this noise exposure caused his bilateral hearing loss.

As above, the Veteran's MOS had him guarding the flight line. The RO found that the Veteran experienced noise exposure in service based on the Veteran's MOS and the Veteran's statements. The assertion as to in-service noise exposure is consistent with the places, types, and circumstances of his service. 38 U.S.C.A. § 1154(a).

The following left and right ear pure tone thresholds recorded in the Veteran's service records, in decibels, were as follows on the dates indicated:

July 1982



HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
35
50
LEFT
20
25
30
40
30

August 1982



HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
40
45
60
LEFT
25
40
50
55
40

Later in August 1982



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
5
LEFT
20
15
5
5
15

July 1983



HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
10
35
LEFT
5
15
10
20
10

The Veteran obtained private audiograms in April 2009 prior to seeking VA care in August 2009. The Board notes that the audiological report accompanying the April 2009 audiograms found the results inconsistent and unreliable. Therefore, these reports are of no probative value. 

In August 2009, the Veteran underwent an audiological evaluation at a VA medical center. The following left and right ear pure tone thresholds, in decibels, were as follows:

August 2009



HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
75
60
LEFT
50
50
80
80
75

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 72 percent in the left ear. Thus, the August 2009 audiogram provided that the Veteran has bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385.

In November 2010, the Veteran underwent a VA audiological examination. In that examination, the Veteran reported that he wore ear protection at work when using power tools. The Veteran denied a family history of hearing loss, any recent or recurrent ear infections, any ear disease, ear surgeries or head trauma. The examiner noted that the Veteran reported that his tinnitus and hearing loss started in 1983. The left and right ear pure tone thresholds of this examination, in decibels, were as follows:

November 2010



HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
70
60
LEFT
45
50
75
85
75

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 72 percent in the left ear.

A March 2011 VA medical opinion was based on a review of existing medical evidence. The Board observes that the VA opinion provider reviewed the Veteran's service medical records and private medical records, and set forth the Veteran's active duty medical history in detail. 

The VA opinion provider stated that she could not determine if the Veteran had bilateral hearing loss at the time of his separation without resorting to mere speculation. The VA opinion provider stated that this was because the Veteran's service treatment records did not include any audiometric evaluation or findings at separation. However, the VA examiner found that the Veteran's tinnitus was at least likely as not to have been caused by acoustic trauma while on active duty.

In the April 2011 Rating Decision, the RO granted service connection for bilateral tinnitus. The Veteran claimed that the tinnitus symptomatology began around 1983, in proximity to his claimed hearing loss. The RO found that the Veteran's lay statements regarding exposure to excessive noise were credible and sufficient to verify military noise exposure.

Based on a thorough review of the service records and VA record, the Board finds that the evidence is at least in equipoise that the Veteran's current bilateral hearing loss is related to service, and that service connection for bilateral hearing loss should be granted.

The Board acknowledges that the Veteran's service records do not include a separation medical exam, and that there is an approximately 26 year gap between the Veteran's July 1983 service medical audiogram and the August 2009 VA audiogram. However, the Board finds it significant that the Veteran's service treatment records between June and September 1982 show numerous entries of the Veteran voicing concern over noise exposure and hearing loss with a later in time VA diagnosis of disabling bilateral hearing loss in August 2009. The Board notes that the Veteran's July 1982 and August 1982 service audiograms showed decibel values meeting and exceeding the VA disability threshold. See 38 C.F.R. § 3.385.

The Veteran has provided credible lay evidence of in-service exposure to loud noise during runway security duty. The Veteran's military service records show evidence of the Veteran's claimed hearing loss, and included audiograms showing on two occasions an increase of decibel values over the VA's disability threshold. As above, the Veteran currently has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385. The Veteran asserted that he has had hearing loss since service. This shows a continuity of symptomatology with the Veteran's claims in his service record. 

The absence of any complaints of, or treatment for, hearing loss for approximately 26 years after service weighs against the Veteran's claim. However, the Veteran did have significant hazardous noise exposure in service, there is no evidence of any post-service noise exposure, and the Veteran has testified that his disability had onset in service and continued to worsen since that time. The Board notes that the Veteran is competent to testify concerning observable physical symptoms, such as a subjective decrease in hearing acuity. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

The VA opinion provider concluded that the Veteran's tinnitus was at least as likely as not caused by his in-service noise exposure, providing further evidence in support of that claim. As exposure to acoustic trauma has been acknowledged, and the Board determines that the Veteran's lay testimony that his hearing loss had onset in service is credible, the Board finds that entitlement to service connection for bilateral hearing loss can be granted based on credible lay evidence of in-service incurrence and continuity of symptomatology.

For all the above reasons, entitlement to service connection for bilateral hearing loss is granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


